Citation Nr: 0637334	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-03 003A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disorders, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, from April 1996 to September 1996, and from September 
1997 to September 1998.  The veteran also had intermittent 
periods of service in a reserve component. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
The veteran thereafter moved and his claim's files were 
transferred to the RO in Columbia, South Carolina.  In June 
2005, the Board remanded the appeal to provide the veteran 
with the hearing he had earlier requested.  In October 2005, 
the veteran testified at a hearing before the undersigned.  
In December 2005, the Board remanded the appeal for further 
evidentiary development.  


FINDINGS OF FACT

1.  Cardiovascular disorders, to include hypertension, were 
not present during the veteran's first period of active duty 
or manifested within one thereafter, and are not shown to be 
otherwise related to this period of service. 

2.  Cardiovascular disorders, to include hypertension, are 
not related, directly or otherwise, to the service connected 
bipolar disorder.

3.  Clear and unmistakable evidence shows that some 
cardiovascular disorders, to include hypertension, existed 
prior to entry onto the veteran's second and/or third period 
of active duty.

4.  Clear and unmistakable evidence shows that cardiovascular 
disorders, to include hypertension, were not aggravated by 
the veteran's second and/or third periods of active duty.


CONCLUSION OF LAW

Cardiovascular disorders, to include hypertension, were not 
incurred in or aggravated by military service; hypertension 
may not be presumed to have been incurred therein; and 
cardiovascular disorders, to include hypertension, were not 
caused or aggravated by the service connected bipolar 
disorder.  38 U.S.C.A. §§ 1131, 1132, 1153, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001, 
August 2005, and December 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The claim was readjudicated in a July 
2006 supplemental statement of the case.  While the notice 
fails to provide notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claim on appeal, that failure is harmless because the 
preponderance of the evidence is against the appellant's 
claim of service connection for cardiovascular disorders, to 
include hypertension, and any question as to the appropriate 
disability rating or effective date to be assigned is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the August 
2001 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service and reserve service 
medical records.  The claim's files also include all 
identified and available post-service medical records, 
including his records from VA Medical Centers in Washington 
and Augusta as well as his private treatment records from 
E.C. Kirby, M.D., Yano Rehabilitation, Inc., and Southern 
Maryland Hospital.  The record also includes a private 
medical opinion from Ann M. Gordon, M.D., as well as a March 
2006 VA examination, with a June 2006 addendum, which 
provides medical opinions as to the origins of his current 
cardiovascular disorders.

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the United States Court of Appeals for 
Veterans Claims (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. §§ 19.9, 
19.31 (2006).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp., supra. 

The Claim

The veteran contends that his cardiovascular disorders, to 
include hypertension, were caused by his first period of 
military service, manifested itself to a compensable degree 
within one year following his separation from his first 
period of military service, was caused or aggravated by his 
service connected bipolar disorder, and/or pre-existed his 
second and/or third period of military service and was 
aggravated by that service.  It is requested that the veteran 
be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Cardio-vascular renal disease including hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The law also provides that service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

The Medical History

Service medical records from the veteran's first period of 
active duty, dated from July 1970 to January 1972, including 
the November 1971 chest x-ray and separation examination, are 
negative for complaints, diagnoses, or treatment related to 
cardiovascular disorders.

Reserve component medical records, which included 
examinations dated from April 1974 to August 1997, noted in 
June 1985 that chest x-rays showed a problem with 
cardiomegaly, noted in June 1992 that the veteran had 
problems with an abnormal electrocardiogram (EKG), and noted 
in May and August 1997 a history of hypertension, abnormal 
EKG, heart catheterization, mitral regurgitation, and/or a 
systolic murmur.  The May 1997 examination also diagnosed 
hypertension.

Reserve component echocardiographs (ECGs), dated from July 
1990 to December 1999, show abnormalities starting in July 
1990.  Specifically, in July 1990, ECG showed sinus 
bradicardia, possible left atrial enlargement, indeterminate 
axis, and nonspecific inter-arterial conduction block.  In 
September 1992, the ECG showed normal sinus rhythm, possible 
left atrial enlargement, and left bundle branch block.  In 
January 1996, the ECG showed normal sinus rhythm, nonspecific 
intraventricular conduction delay, consider left atrial 
enlargement, and lateral T wave abnormalities.  In June 1997, 
the ECG showed normal sinus rhythm, left atrial enlargement, 
and left bundle branch block.  And, in December 1999, the ECG 
showed normal sinus rhythm and left bundle branch block.  

Other post-service records noted that the veteran, in 
September 1992, underwent a cardiac catheterization because 
of suspected coronary artery disease.  Another test conducted 
at this time, showed normal coronary arteries. 

Other reserve component medical records include a January 
1996 chest x-rays that showed cardiomegaly and an undated 
deployment check list which noted the veteran had a history 
of mitrial regurgitation and abnormal EKG.

Lastly, a June 1997 reserve component treatment record from 
the cardiology clinic reported that the veteran's ECGs were 
unchanged for eight years, he was asymptomatic, no further 
follow-up was needed, and he was cleared for his five year 
physical.

At a June 1999 VA general examination, the veteran was 
diagnosed with hypertension and it was opined that it was 
well-controlled with medication.  As to other cardiac 
problems, it was noted that the veteran had a work-up for 
extrasystoles, which included a stress test and cardiac 
catheterization, which were all negative.  Thereafter it was 
opined that "[a]pparently [the veteran] does not have much 
of this now."  

Hospitalization records from Southern Maryland Hospital 
include a January 1996 chest x-ray that showed cardiomegaly.

VA treatment records, dated from December 1995 to March 2004, 
show the veteran's complaints and treatment in December 1995 
for dizziness following a seven kilometer race.  The 
diagnosis was sinus bradicardia possibly related to a 
medication the veteran was taking.  Thereafter, VA treatment 
records starting in July 2000 show the veteran's complaints 
and treatment for dilated cardiomyopathy.  See, for e.g., 
stress test dated in July 2000; VA treatment records dated in 
August 2000 and January 2001.  They also show he was placed 
on heart medication starting in August 2000.  Nonetheless, 
chest x-rays dated in July and August 2000 were normal. 

Direct Service Connection

As to the origins of the veteran's current cardiovascular 
disorders, to include hypertension, a VA physician in 
September 2001 reported that the veteran has "had a 
depressed cardiac function that was established present upon 
exam and cardiac work-up in 1992, when he was active military 
duty.  I currently follow him for this same condition."

On the other hand, in March 2006, a VA nurse practitioner, 
after a review of the record on appeal, an examination of the 
veteran, and after diagnosing hypertension, cardiomyopathy, 
and pericardial effusion, opined as follows:

It is less likely as not that the 
veteran's cardiovascular disorder, 
including hypertension, had its onset in 
or is otherwise related to the veteran's 
period of military service from July 1970 
to January 1972.

Rationale:  The veteran reports that his 
onset of hypertension and know diagnosis 
of an irregular heart rhythm was made in 
1975 or 1976.

Thereafter, in the June 2006 addendum, a VA cardiologist, 
after a review of the record on appeal, opined as follows: 

It is less likely as not that the 
veteran's cardiovascular disorder, 
including hypertension, had its onset in 
or is otherwise related to the veteran's 
period of military service from July 1970 
to January 1972.  The rational [for this 
opinion] is that the veteran had a normal 
blood pressure and heart exam[ination] 
during this period of military service.  
The first elevated blood pressure that I 
noted was in 1992.

As to entitlement to direct service connection between a 
current cardiovascular disorder, to include hypertension, and 
the veteran's first period of military service, the Board 
affords more evidentry weight to the subsequent March and 
June 2006 VA medical opinions than that provided in September 
2001 because the later opinion was based on a review of the 
entire record on appeal, including the veteran's service 
medical records from his first period of military service 
with an accurate reference to his dates of active duty and 
citation to relevant medical data generated during that time.  
Evans, supra.  

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against a showing of a link between current cardiovascular 
disabilities and the veteran's first period of active duty.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service-connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  
Therefore, the Board must conclude that the weight of the 
evidence is against the claim of entitlement to direct 
service connection for cardiovascular disorders, to include 
hypertension.  See 38 C.F.R. § 3.303.

The preponderance of the evidence is also against finding 
that current cardiovascular disorders, to include 
hypertension, are related to any disease or injury during the 
veteran's first period of active duty because the service 
medical records for this time are negative for any 
cardiovascular complaints.  

Moreover, given the length of time between the veteran's 1972 
separation from his first period of active duty and first 
being diagnosed with cardiomyopathy in 1985, abnormal ECGs in 
1990, hypertension in 1997, dilated cardiomyopathy in 2000, 
and pericardial effusion in 2006 there is no continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  

The presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do 
not help the veteran in establishing his claim because the 
first diagnoses are not found in the record until many years 
after his separation from his first period of active duty in 
1972.  

Secondary Service Connection

As to entitlement to secondary service connection for 
cardiovascular disorders, to include hypertension, Dr. Gordon 
in May 2005, after a review of the claim's files and 
pertinent medical records, opined as follows:

. . . [t]here are also several studies 
that have shown that anxiety and 
depression can result directly in acute 
autonomic arousal and blood pressure 
reactivity, although not all studies 
confirm this . . . The second pathway 
through which anxiety and depression may 
operate is that their presence may 
increase risk behaviors, which may in 
turn increase the risk of hypertension . 
. . Overall, studies have shown that 
stress can have a significant effect on 
the development of hypertension . . .

. . . The veteran was diagnosed with 
bipolar disorder with an estimated date 
of origin as 1970 and continues to 
manifest symptoms of anxiety.  He was 
subsequently diagnosed with hypertension.  
The medical records did not indicate the 
presence of other risk factors for 
hypertension.  It is therefore as likely 
as not that his underlying psychiatric 
condition contributed to the development 
of his existing hypertension.  [Emphasis 
added].

On the other hand, in March 2006, a VA nurse practitioner, 
after a review of the record on appeal, an examination of the 
veteran, and after diagnosing hypertension, cardiomyopathy, 
and pericardial effusion, opined as follows:

The veteran's current cardiovascular 
disorder and hypertension is less likely 
as not increased in severity or a result 
of his service connected bipolar 
disorder.

Rationale:  Testing in July 2000 was 
within normal limits.  There is no 
current evidence in medical literature to 
support or substantiate an increase in 
cardiovascular diseases secondary to 
bipolar disorder.

Thereafter, in the June 2006 addendum, a VA cardiologist, 
after a review of the record on appeal, opined as follows: 

It is less likely as not that any current 
cardiovascular disorder, including 
hypertension, developed proximately due 
to or as a consequence of the service 
connected bipolar disorder.  The rational 
is that, while the exact time of onset of 
the veteran's bipolar disorder is not 
known, the veteran's hypertension 
preceded the service-related exacerbation 
of his problem.

It is less likely as not that there was 
an increase in severity of any current 
cardiovascular disorder, including 
hypertension, as a result of the service 
connected bipolar disorder.  The rational 
is that when the time course of the 
veteran's cardiovascular disorder is 
viewed, there is no increase in severity 
temporally related to the bipolar 
disorder exacerbation.  Again, attention 
is drawn to the veteran's performance on 
the exercise tolerance test of 7/15/00 
[in which he achieved 12 METS].  
Incidentally, the veteran had an internal 
medicine consultation as part of his 
medical board admission for bipolar 
disorder and no further work-up of his 
cardiovascular disorder was indicated at 
that time.

Initially, the Board notes that the VA opinions were provided 
after an examination of the veteran and a review of the 
record on appeal with application of the specific facts found 
in the record to medical principals by an expert in heart 
disease.  

On the other hand, while Dr. Gordon reported she reviewed the 
record on appeal, her opinion is clearly based on generic 
studies which do not address the facts in this particular 
veteran's case.  See Cox v. Brown, 5 Vet. App. 95 (1993).  
Moreover, the literature cited to by Dr. Gordon does not say 
that there is a definitive relationship between bipolar 
disorder and developing and/or aggravating hypertension, it 
only says that a bipolar disorder may be one factor in 
developing and/or aggravating hypertension.  See, e.g., Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim for service connection 
well-grounded).  

Accordingly, the Board affords more evidentry weight to the 
March and June 2006 VA opinions than that provided by Dr. 
Gordon in May 2005 because her opinion is too speculative to 
be considered competent medical evidence.  

Therefore, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against a showing of a link between hypertension and service 
connected bipolar disorder.  See Allen, supra.  The Board 
must likewise conclude that the weight of the evidence is 
against the claim of entitlement to secondary service 
connected for cardiovascular disorders, to include 
hypertension.  See 38 C.F.R. § 3.310. 

Aggravation

As to entitlement to service connection based on a theory 
that the veteran's pre-existing cardiovascular disorders, to 
include hypertension, were aggravated by his second period of 
active duty (April 1996 to September 1996) and/or his third 
periods of active duty (September 1997 to September 1998), 
the uncontested evidence of record as outlined above shows 
the claimant first being diagnosed with cardiomyopathy in 
1985, abnormal ECGs in 1990, hypertension in 1997, dilated 
cardiomyopathy in 2000, and pericardial effusion in 2006. 

Accordingly, as to dilated cardiomyopathy and pericardial 
effusion, because these problems were first diagnosed after 
the veteran's last period of active duty, the laws and 
regulations governing aggravation claims do not apply.  
38 C.F.R. § 3.303; VAOPGCPREC 3-2003.  

On the other hand, the Board finds that the evidence clearly 
and unmistakably shows that his cardiomyopathy and abnormal 
ECGs existed prior to entry onto his second and third periods 
of active duty and his hypertension existed prior to entry 
onto his third period of active duty.  VAOPGCPREC 3-2003.  

The question thus presented by this part of the appeal is 
whether the pre-existing disabilities (i.e., cardiomyopathy, 
abnormal ECGs, and hypertension) were aggravated by his 
second and/or third periods of active duty.  

In this regard, in March 2006, a VA nurse practitioner, after 
a review of the record on appeal, an examination of the 
veteran, and after diagnosing hypertension, cardiomyopathy, 
and pericardial effusion, opined as follows:

It is less likely as not that the 
veteran's cardiovascular disorder and 
hypertension increased in severity during 
the veteran's active military service.

Rationale:  Test performed in July of 
2000 were within the normal limits.

Thereafter, in the June 2006 addendum, a VA cardiologist, 
after a review of the record on appeal, opined as follows: 

While it cannot be clearly and 
unmistakenly stated that any 
cardiovascular disorder, including 
hypertension, which preexisted the 
veteran's April to September 1996 and 
September 1997 to September 1998 periods 
of active duty did not increase in 
severity therein, it is considered 
unlikely given the veteran's performance 
on the exercise tolerance test of 7/15/00 
[in which he achieved 12 METS]. 

These opinions stand uncontradicted by any other evidence of 
record.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Moreover, a review of the record following the veteran's 
separation from his second and/or third period of active duty 
reveals a June 1997 reserve component treatment records from 
the cardiology clinic that noted that the veteran's ECGs were 
unchanged for eight years, he is asymptomatic, no further 
follow-up is needed, and he is cleared for his five year 
physical.  

Likewise, at the June 1999 VA general examination, it was 
opined that his hypertension was well-controlled with 
medication.  As to other cardiac problems, it was noted that 
his prior work-up for extrasystoles were all negative and 
opined that "[a]pparently he does not have much of this 
now."  

Thereafter, an August 2001 VA treatment record characterized 
his hypertension as stable and included the opinion that the 
claimant should continue on his current medication.  
Moreover, while VA treatment records dated in March 2002 show 
he was hospitalized for one day do to dizziness and 
lightheadness before being sent home on a Holter Monitor, it 
was thereafter opined that his problems were caused by 
episodic bradycardia with low resting heart rate due to high 
level of physical conditioning and he had no evidence of 
cardiac disease.  It was also opined that the dizziness was 
most likely a vagal response.  Likewise, a September 2002 VA 
treatment record and February 2003 ECG included the opinion 
that the veteran's nonischemic cardiomyopathy was 
asymptomatic.  Similarly, a November 2002 ECG report 
including the opinions that his cardiomyopathy was doing 
well, his blood pressure was optimal, and he did not need to 
change medications.  And, in June 2003, his chest pain was 
opined to be musculoskeletal in nature after an ECG showed 
sinus bradicardia and left bundle branch block which was also 
present in a 1995 ECG. 

Therefore, the Board finds that the March and June 2006 VA 
opinions taking together with the medical evidence found in 
the record following the veteran's second period of active 
duty (April 1996 to September 1996) and/or his third period 
of active duty (September 1997 to September 1998), which 
reports his ECGs were unchanged for eight years, he is 
asymptomatic, and he has no evidence of cardiac disease as 
well as the fact that his hypertension is well-
controlled/stable with medication, clearly and unmistakably 
shows that his cardiomyopathy and abnormal ECGs were not 
aggravated by either his second or third period of active 
duty and his hypertension was not aggravated by his third 
period of active duty even though the June 2006 VA examiner 
was reluctant to use the phrase clear and unmistakable in his 
opinion.  VAOPGCPREC 3-2003.

Accordingly, the Board finds that clear and unmistakable 
evidence shows that the veteran's cardiovascular disorders, 
to include hypertension, were not aggravated by either his 
second or third periods of active duty.  VAOPGCPREC 3-2003.  
Thus, entitlement to service connection for cardiovascular 
disorders, to include hypertension, is denied.  


Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the claimant's statements to his VA 
physicians, and the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the origins of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the appellant's statements, as well as those of 
his representative, addressing the origins of his 
cardiovascular disorders, to include hypertension, are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.






ORDER

Entitlement to service connection for cardiovascular 
disorders, to include hypertension, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


